DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 45, the recitation of “the screw threading” lacks antecedent basis.  It appears that the claim is intended to depend from Claim 44, however, continuity of language for a screw threading would still be required. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claims 6 and 7, it appears the preliminary amendments have included substantially the same limitations into parent claim 1 regarding the cylindrical void, outlet, and propellant charges.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 13, 20, 23, 25, 27, 28, 30, 32-37, 39, 41-43, 46, 57, and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stehle, U.S. Patent Publication 2012/0138302, hereinafter referred to as Stehle.
Regarding Claims 1, 6, and 7, Stehle discloses a tool for manipulating a target with combustion products from a propellant, the tool comprising:
A housing (formed by sleeves 51 and 52) defining a chamber , wherein the chamber is a generally cylindrical void (as seen in Figure 11, the intermediate space between end sections 23/25; Paragraphs 0120-0125);
At least two propellant sources located within the chamber (including at least 31a/c in Figure 11, Paragraphs 0109, 0125), spaced apart from one another, and placed at each end of the chamber, wherein the at least two propellant sources each comprise a charge of propellant (as seen in Figure 11, the propellant sections are at terminal ends and comprise a charge; Abstract, Paragraphs 0106, 0109);
An ignition mechanism for igniting the propellant at the propellant sources (detonators 40; Abstract); and
At least one chamber outlet for combustion products from the propellant sources, wherein the outlet is part way along the length of the cylinder, in-between the at least two propellant sources (as seen in Figure 11, outlet 53 is configured to allow escaping combustion products; Paragraphs 0125-0128); and
Wherein following ignition, the flow of combustion products from each propellant source interacts with the other, within the chamber, to provide a jet of combustion products from each chamber outlet (Paragraphs 0125-0128).
Regarding Claim 2, Stehle further discloses that the at least one chamber outlet is in between the at least two propellant sources (as seen in Figure 11).
Regarding Claim 13, Stehle further discloses that the chamber outlet (53) may be fitted with a range of nozzle components (as part of the pressure control, Paragraphs 0126-0128).
Regarding Claim 20, Stehle further discloses that the chamber outlet (53) is sealed before the propellant is ignited by a sacrificial wall portion of the chamber housing, the sacrificial wall portion being removable by the action of combustion products following ignition (Paragraphs 0126-0128), wherein the housing has at least two parts (sleeves 51/52) and the sacrificial wall portion constitutes a seal between the two parts of the housing before ignition (Paragraphs 0126-0128).
Regarding Claim 23, Stehle further discloses that the seal provided by the sacrificial wall portion is held in place by clamping between the two parts of the housing (in so far as the sealing portion is formed at the gap formed between the two sleeves, Paragraphs 0126-0128).
Regarding Claim 25, Stehle further discloses that the sacrificial wall portion is a circumferential seal between corresponding circumferential edges of the housing parts (as seen in Figure 11, Paragraphs 0126-0128).
Regarding Claim 27, Stehle further discloses that the housing is generally cylindrical in form when assembled and formed of the at least two parts (sleeves 51/53 and ends 23/25, Figure 11), and wherein the two housing parts each constitute part of the cylinder and have a first closed end (at end caps 23/25) and an open end having a circumferential edge defining a cavity within the housing part (as seen in Figure 11, the sleeves terminate at the opening 53).
Regarding Claim 28, Stehle further discloses that the at least two parts are mounted to a shaft (carrying element 22) configured to allow one part to be moved toward the other, along the shaft (movable to the travel limits set by elements 24/26, Paragraphs 0109, 0127, 0128).
Regarding Claim 30, Stehle further discloses that the housing parts are mounted in sliding engagement to the shaft (Paragraphs 0125-0128).
Regarding Claim 32, Stehle further discloses that the chamber housing is formed of at least two parts that are movable one relative to the other to reveal the chamber outlet (as seen in Figure 11, the sleeve elements 51/52 are movable up to the stops 24/26 which acts to open the outlet 53).
Regarding Claim 33, Stehle further discloses that automatic movement of the housing parts following ignition is achieved by the pressure generated by combustion products overcoming a clamping force that holds the housing portions together (by breaking connection 53, Paragraph 0128).
Regarding Claim 34, Stehle further discloses that the at least two parts of the housing each have a sealing edge that defines an opening into a cavity that constitutes part of the chamber when the tool is assembled (as seen in Figure 11, the opening at 53 serves as the sealed end of the chamber for sleeves 51/52).
Regarding Claim 35, Stehle further discloses that the two housing parts each form an end having a sealing edge, wherein one sleeve forms one side of the sealing edge about element 53 and the other corresponding sealing edge defines an opening into a cavity that constitutes part of the chamber when the tool is assembles (as seen in Figure 11, each sleeve 51/52 forms a cap end at 23/25 and a sealing edge at element 53 forming the entrance/exit for the chamber).
Regarding Claim 36, Stehle further discloses that the sealing edges of the two parts of the chamber housing are circumferential and a seal is clamped between them (with element 53 acting as the sealing structure connecting both sleeves, Paragraphs 0127-0128).
Regarding Claim 37, Stehle further discloses that the two housing parts are mounted to a shaft (22) to allow one part to be moved toward/away from the other along the shaft (Paragraphs 0125-0128).
Regarding Claim 39, Stehle further discloses that the housing parts (51/52) are mounted for sliding engagement to the shaft (Paragraphs 0125-0128).
Regarding Claim 41, Stehle further discloses the two housing parts are held at a position along the shaft by a stop until the pressure generated by combustion products overcomes the stop, thereby allowing the housing parts to move along the shaft (as part of breaking connection 53, Paragraph 0128).
Regarding Claim 42, Stehle further discloses that the two housing parts are clamped together by means of an inner coupling (connection 53, Paragraph 0128).  Examiner notes that in the absence of a more structure recitation for such a coupling a broad interpretation is being applied.
Regarding Claim 43, Stehle further discloses that the coupling is circumferential around the outside of the housing or inside of the chamber (in so far as the sealing element 53 spans the gap at the outer perimeter of the housing as seen in Figure 11).
Regarding Claim 46, Stehle further discloses that each of the at least two propellant sources comprises a combustion chamber having a combustion chamber outlet to the chamber of the housing (in so far as Figure 11 illustrates that each propellent section leads into the surrounding tool housing at least for charge sections 31a/d).
Regarding Claim 57, Stehle further discloses that the system comprises a modifying agent, wherein the modifying agent may be present in a propellant ignited at one or more propellant source (Examiner notes that in the absence of any substantive structure defining the “modifying agent”, any substance as part of the charge which allows ignition from the detonator would constitutes a modifying agent).
Regarding Claim 58, Stele discloses a method for manipulating a target with combustion products from a propellant, the method comprising:
a)  Providing a tool comprising:
A housing (formed by sleeves 51 and 52) defining a chamber , wherein the chamber is a generally cylindrical void (as seen in Figure 11, the intermediate space between end sections 23/25; Paragraphs 0120-0125);
At least two propellant sources located within the chamber (including at least 31a/c in Figure 11, Paragraphs 0109, 0125), spaced apart from one another, and placed at each end of the chamber, wherein the at least two propellant sources each comprise a charge of propellant (as seen in Figure 11, the propellant sections are at terminal ends and comprise a charge; Abstract, Paragraphs 0106, 0109);
An ignition mechanism for igniting the propellant at the propellant sources (detonators 40; Abstract); and
At least one chamber outlet for combustion products from the propellant sources, wherein the outlet is part way along the length of the cylinder, in-between the at least two propellant sources (as seen in Figure 11, outlet 53 is configured to allow escaping combustion products; Paragraphs 0125-0128);
	b)  locating the tool in proximity to the target (production zone 15, Figure 11);
c)  Igniting propellant with the ignition mechanism (Paragraphs 0125-0128).  
Allowable Subject Matter
Claims 29, 31, 38, 40, 44, and 45 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (additionally Claim 45 must correct the above detailed 112b rejection).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barykin, U.S. Patent 8,757,263, teaches the use of a pressure generating tool which includes a series of stacked propellant segments in a tool housing.
Mohaupt, U.S. Patent 3,422,760, teaches the use of a downhole charge tool having isolated housings to control gas release through covered ports.
Moore et al., U.S. Patent 9,995,124, teaches the use of a stimulating tool having multiple propellant charges above and below a ported middle section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676